Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 17, 2018

The Court of Appeals hereby passes the following order:

A18D0433. J. T. REAL ESTATE HOLDINGS, INC. v. CHONDRITE REO,
    LLC.

      In this dispossessory action brought by Chondrite REO, LLC, against J. T. Real
Estate Holdings, Inc., the state court issued a writ of possession in favor of Chondrite
on April 9, 2018. J. T. Real Estate sought discretionary appeal of this order on April
20, 2018. We lack jurisdiction because the application is untimely.
      Generally, an application for discretionary appeal must be filed within 30 days
of the entry of the order sought to be appealed. OCGA §5-6-35 (d). But the
underlying subject matter of an appeal controls over the relief sought in determining
the proper appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter here is a dispossessory action. OCGA §
44-7-56 provides that an appeal from any dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Because J. T. Real
Estate’s application was filed 11 days after the state court’s order was entered, this
application is untimely. Accordingly, this application is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/17/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.